Filed 6/14/21 P. v. Lee CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C091424

                    Plaintiff and Respondent,                                      (Super. Ct. No. 99F02485)

           v.

    KOU LEE,

                    Defendant and Appellant.




         Defendant Kou Lee appeals the trial court’s denial of his petition for resentencing
under Penal Code section 1170.95.1 He contends the trial court erred in (1) finding him
ineligible for relief based upon a premature finding that the jury would have convicted
him of second degree murder even if not presented with the natural and probable
consequences theory of liability, and (2) considering the record of conviction as part of




1        Undesignated statutory references are to the Penal Code.

                                                             1
the section 1170.95, subdivision (c) inquiry. The People agree with defendant’s first
argument, and we concur with the parties that the trial court erred in failing to issue an
order to show cause where the record of conviction did not establish defendant’s
ineligibility for relief as a matter of law. Accordingly, we will reverse and remand with
directions for the trial court to issue an order to show cause.
                                      BACKGROUND
       A.     The underlying conviction
       For expediency, we will incorporate relevant information from the unpublished
opinion in defendant’s prior appeal, People v. Lee (Aug. 31, 2005, C043992) [nonpub.
opn.] (Lee I): “On December 9, 1998, Yeng was driving a car with his wife, Ann, sitting
in the front passenger seat, and [defendant] sitting behind Ann in the back seat. Tong
was also sitting in the backseat, behind Yeng. Statements by defendants after the
shooting indicated they knew Tong had a gun with him.
       “At one point as they were driving, [defendant] told Yeng to back up because he
saw a person who had ‘jumped’ him. Yeng stopped the car and backed up, and
[defendant] told Ann to roll down her window and pull her seat forward. Jin Dao Lee
(the victim), a member of a street gang called Junior Rascal Boys (JRB), was standing on
the porch of the house where they had stopped. Several months earlier, the victim had
participated in an attack on [defendant], Tong and Tong’s brother, Fue, which left
[defendant] with a five-inch scar on his arm.
       “[Defendant] yelled ‘something about JRB’ out of the window at the victim.
While [defendant] was yelling, several gunshots were fired from the backseat of the car,
fatally wounding the victim. Ann believed Tong fired the shots. [¶] The four drove off,
eventually arriving at Tong’s residence. Ann told a detective that, on the way to Tong’s
residence, Tong, [defendant] and Yeng laughed about the shooting.
       “Two days after the shooting, a .22-caliber semiautomatic pistol containing Tong’s
fingerprints was recovered from the garage at his residence. A criminalist concluded that

                                              2
spent cartridges recovered from the scene of the shooting had been fired from the
recovered pistol.” (Lee I, supra, C043992.)
       Defendant and two codefendants were tried before a jury that found defendant
guilty of second degree murder (§ 187, subd. (a)), discharging a firearm at a residence
(§ 246), one count of maliciously discharging a firearm at a person who was not an
occupant of a motor vehicle from a motor vehicle (§ 12034, subd. (c)), and one count of
maliciously discharging a firearm from a motor vehicle (§ 12034, subd. (d)). (Lee I,
supra, C043992.) The jury also found true numerous enhancements, including that
defendant was a principal in the offense and at least one principal used a firearm
(§ 12022.53, subds. (b), (c), (d) & (e)(1)) and that defendant committed the offense for
the benefit of a criminal street gang (§ 186.22, subd. (b)(1)). (Lee I, C043992.) The jury
found not true the allegation that defendant was armed with a firearm. Having found
defendant guilty of second degree murder, the jury did not reach the allegation against
defendant2 that “[t]he murder was intentional and perpetrated by means of discharging a
firearm from a motor vehicle, intentionally at another person or persons outside the
vehicle with the intent to inflict death.” (§ 190.2, subd. (a)(21).)
       We upheld defendant’s convictions on appeal, but reversed for lack of evidence of
the firearm use and criminal street gang enhancements. (Lee I, supra, C043992.)
Defendant’s ultimate sentence after appeal was 15 years to life.
       B.     The section 1170.95 petition
       On January 18, 2019, defendant filed a form petition for resentencing pursuant to
section 1170.95 alleging he had been convicted of second degree murder following a jury
trial on either a felony murder or a natural and probable consequences theory and could
not now be convicted thereof because of changes made to sections 188 and 189



2       This allegation was found true against at least one of defendant’s codefendants.
(Lee I, supra, C043992.)

                                              3
eliminating aider and abettor liability. On March 1, 2019, the court issued orders
appointing counsel, setting a briefing schedule, and inviting the parties to address the
constitutionality of Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Senate Bill 1437),
which added section 1170.95 to the Penal Code and amended sections 188 and 189.
Thereafter, the People moved to dismiss the petition, arguing that (1) Senate Bill 1437
was unconstitutional, and (2) defendant failed to make a prima facie showing of
eligibility for relief. Defendant opposed the People’s dismissal motion and filed a merits
brief attaching a page of the clerk’s transcript from defendant’s trial as an exhibit.
       On January 2, 2020, the trial court denied defendant’s petition without issuing an
order to show cause or holding an evidentiary hearing. The court’s written ruling
discussed the charges, jury instructions, jury findings, and appellate history. It then
stated: “It appears that . . . the jury found defendant . . . guilty of second degree murder
based on either an implied malice aforethought theory, or on the natural and probable
consequences doctrine. The jury necessarily rejected an express malice theory when it
acquitted defendant . . . of first degree murder, as in doing so it necessarily rejected the
drive-by theory of first degree murder (first degree murder perpetrated by means of
discharging a firearm from a motor vehicle intentionally at another person outside of the
vehicle when the perpetrator specifically intended to inflict death) that was based on
direct aider and abettor liability, which required that defendant . . . share the intent of the
actual killer, the intent to inflict death.”
       Thereafter, the court discussed the facts as described in our previous appellate
opinion and concluded that “[i]t appears to the court beyond a reasonable doubt that had
the jury been instructed only on the malice aforethought theory of second degree murder,
and not the natural and probable consequences doctrine, that defendant . . . still would
have been convicted of second degree murder. Defendant . . . saw the victim, wanted the
car stopped and backed up to where the victim was, wanted the window rolled down and
the seat moved forward, and laughed after the shooting happened. Clearly, he intended

                                               4
that either codefendant Tong shoot the victim, or that Tong hand him the gun and he
himself shoot the victim, and that he did so with implied malice, that is, conscious
disregard for the human life of the victim.” The court therefore concluded that defendant
was not entitled to relief under section 1170.95 because “the evidence shows beyond a
reasonable doubt that he acted with implied malice, thus a jury ‘could’ have convicted
him of second degree murder even under Penal Code §§ 188 and 189 as amended by SB
1437.” Accordingly, defendant’s petition was denied. Defendant timely appealed.
                                       DISCUSSION
       A.     Legal Background
       Senate Bill 1437 (2017-2018 Reg. Sess.), which became effective on January 1,
2019, restricted the application of the felony-murder rule and the natural and probable
consequences doctrine, as applied to murder, by amending sections 188 and 189. (People
v. Lamoureux (2019) 42 Cal.App.5th 241, 248-249.) With regard to felony murder,
before the enactment of Senate Bill 1437, “a defendant could be convicted of murder
‘ “ ‘when the defendant or an accomplice kill[ed] someone during the commission, or
attempted commission, of an inherently dangerous felony . . . .’ ” ’ [Citation.] . . .
‘[F]elony-murder liability d[id] not require an intent to kill, or even implied malice, but
merely an intent to commit the underlying felony.’ ” (People v. Lee (2020) 49
Cal.App.5th 254, 261, fn. omitted, review granted July 15, 2020, S262459 (Lee II).)
Senate Bill 1437 added section 189, subdivision (e) to now provide that “[a] participant
in the perpetration or attempted perpetration of a felony listed in subdivision (a) in which
a death occurs is liable for murder only if one of the following is proven: [¶] (1) The
person was the actual killer. [¶] (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced, solicited, requested, or
assisted the actual killer in the commission of murder in the first degree. [¶] (3) The
person was a major participant in the underlying felony and acted with reckless



                                              5
indifference to human life, as described in subdivision (d) of Section 190.2.” (Stats.
2018, ch. 1015, § 3.)
       Liability for murder under the natural and probable consequences doctrine was
also eliminated by Senate Bill 1437 (2017-2018 Reg. Sess.). (Lee II, supra, 49
Cal.App.5th at p. 262, review granted July 15, 2020, S262459; People v. Offley (2020) 48
Cal.App.5th 588, 595 (Offley).) Natural and probable consequences and direct aiding and
abetting were two forms of aider and abettor liability. (People v. Chiu (2014) 59 Cal.4th
155, 158 (Chiu); People v. Chavez (2018) 22 Cal.App.5th 663, 682-683.) Under the
natural and probable consequences doctrine, a person who knowingly aided and abetted a
crime, the natural and probable consequence of which was murder, could be convicted of
not only the target crime, but the resulting murder, irrespective of whether he or she
harbored malice aforethought. (Lee II, at p. 261.) But Senate Bill 1437 amended section
188 to now provide that “[e]xcept as stated in subdivision (e) of Section 189, in order to
be convicted of murder, a principal in a crime shall act with malice aforethought. Malice
shall not be imputed to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3); Stats. 2018, ch. 1015, § 2; Lee II, at p. 262.)
       However, the criminal liability of direct aiders and abettors did not change under
Senate Bill 1437 (2017-2018 Reg. Sess.). (People v. Lewis (2020) 43 Cal.App.5th 1128,
1135, review granted Mar. 18, 2020, S260598 (Lewis); Offley, supra, 48 Cal.App.5th at
pp. 595-596.) Such persons who by act or advice aid, promote, encourage or instigate the
commission of murder, with knowledge of the direct perpetrator’s criminal purpose and
with intent to commit, encourage or facilitate the commission of murder, remain
criminally liable for murder. (Lewis, supra, at p. 1135, review granted Mar. 18, 2020,
S260598; People v. Chavez, supra, 22 Cal.App.5th at p. 682; accord, Offley, at pp. 595-
596; see Chiu, supra, 59 Cal.4th at pp. 158, 161, 166-167, 171-172.)
       Senate Bill 1437 (2017-2018 Reg. Sess.) also added section 1170.95, “which
permits an individual convicted of felony murder or murder under a natural and probable

                                               6
consequences theory to petition the sentencing court to vacate the conviction and to be
resentenced on any remaining counts if he or she could not have been convicted of first or
second degree murder because of Senate Bill No. 1437’s changes to sections 188 and
189.” (People v. Verdugo (2020) 44 Cal.App.5th 320, 326, review granted Mar. 18,
2020, S260493 (Verdugo).)
       Section 1170.95, subdivisions (b) and (c) create a three-step review process.
(People v. Perez (2020) 54 Cal.App.5th 896, 903, review granted Dec. 9, 2020, S265254;
People v. Tarkington (2020) 49 Cal.App.5th 892, 897, review granted Aug. 12, 2020,
S263219; People v. Drayton (2020) 47 Cal.App.5th 965, 974-981 (Drayton); People v.
Torres (2020) 46 Cal.App.5th 1168, 1177-1178, review granted June 24, 2020, S262011;
Verdugo, supra, 44 Cal.App.5th at pp. 327-330, review granted Mar. 18, 2020, S260493;
contra, People v. Cooper (2020) 54 Cal.App.5th 106, 118-123, review granted Nov. 10,
2020, S264684.) First, the trial court determines whether the petition is facially sufficient
under section 1170.95, subdivision (b). (Verdugo, at pp. 327-328.) To do this, the trial
court verifies that the petition contains the information required under section 1170.95,
subdivision (b)(1), and supplies any missing information that can be readily ascertained
from the record of conviction. (Verdugo, at pp. 327-328.) Section 1170.95, subdivision
(b)(1) requires the following information: “(A) A declaration by the petitioner that he or
she is eligible for relief under this section, based on all the requirements of subdivision
(a). [¶] (B) The superior court case number and year of the petitioner’s conviction. [¶]
[And] (C) Whether the petitioner requests the appointment of counsel.” (§ 1170.95,
subd. (b)(1)(A)-(C).) If any of the required information “is missing from the petition and
cannot be readily ascertained by the court, the court may deny the petition without
prejudice to the filing of another petition and advise the petitioner that the matter cannot
be considered without the missing information.” (§ 1170.95, subd. (b)(2).)
       If the petition is facially sufficient, then, in the second step, the trial court
determines under section 1170.95, subdivision (c) whether the petitioner “has made a

                                                7
prima facie showing that the petitioner falls within the provisions of this section.”
(§ 1170.95, subd. (c).) To make this prima facie showing, the petitioner must
demonstrate the following: “(1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences doctrine. [¶] (2) The
petitioner was convicted of first degree or second degree murder following a trial or
accepted a plea offer in lieu of a trial at which the petitioner could be convicted for first
degree or second degree murder. [¶] [And] (3) The petitioner could not be convicted of
first or second degree murder because of changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1170.95, subd. (a)(1)-(3).)
       The Court of Appeal for the Second District, Division Seven, has described the
second-step inquiry as “a preliminary review of statutory eligibility for resentencing, a
concept that is a well-established part of the resentencing process under Propositions 36
and 47.” (Verdugo, supra, 44 Cal.App.5th at p. 329, review granted Mar. 18, 2020,
S260493.) “The court’s role at this stage is simply to decide whether the petitioner is
ineligible for relief as a matter of law, making all factual inferences in favor of the
petitioner. [Citation.]” (Ibid.) In making this inquiry, the trial court may again examine
“readily available portions of the record of conviction,” including, “at least,” the
“complaint, information or indictment filed against the petitioner; the verdict form or
factual basis documentation for a negotiated plea; and the abstract of judgment.” (Id. at
pp. 323, 329-330.) It also may consider jury instructions and any appellate opinion in the
case. (Id. at pp. 330, fn. 9 & 334-336.)
       If the trial court determines that the petitioner has made a prima facie showing that
he or she falls within the provisions of section 1170.95, the trial court’s evaluation
proceeds to the third step, i.e., a “second prima facie review,” in which “the court must
direct the prosecutor to file a response to the petition, permit the petitioner (through
appointed counsel if requested) to file a reply and then determine, with the benefit of the

                                               8
parties’ briefing and analysis, whether the petitioner has made a prima facie showing he
or she is entitled to relief.” (Verdugo, supra, 44 Cal.App.5th at pp. 328, 330, review
granted Mar. 18, 2020, S260493.) In this second prima facie review, the trial court must
take the petitioner’s factual allegations as true and make a preliminary assessment
whether he or she would be entitled to relief if the allegations were proved. (Id. at p. 328;
see Drayton, supra, 47 Cal.App.5th at p. 980.)
       “If, accepting the facts asserted in the petition as true, the petitioner would be
entitled to relief because he or she has met the requirements of section 1170.95[,
subdivision (a)], then the trial court should issue an order to show cause. [Citation.]
Once the trial court issues the order to show cause under section 1170.95[, subdivision
(c)], it must then conduct a hearing pursuant to the procedures and burden of proof set out
in section 1170.95, [subdivision] (d) unless the parties waive the hearing or the
petitioner’s entitlement to relief is established as a matter of law by the record.
[Citation.] Notably, following the issuance of an order to show cause, the burden of
proof will shift to the prosecution to prove, beyond a reasonable doubt, that the petitioner
is ineligible for resentencing. [Citation.]” (Drayton, supra, 47 Cal.App.5th at pp. 980-
981.) Both the prosecution and the defense may rely on the record of conviction or may
offer new or additional evidence. (§ 1170.95, subd. (d)(3).)
       B.     Analysis
       Here, the trial court denied defendant’s petition at the section 1170.95, subdivision
(c) stage, having appointed counsel and received briefing as detailed above. The parties
agree, and we concur, that this was error because the record does not demonstrate, as a
matter of law, that defendant was ineligible for relief.3 (Drayton, supra, 47 Cal.App.5th
at pp. 980-981.)



3     To the extent defendant contends the trial court’s review under section 1170.95,
subdivision (c) is limited to the allegations in the petition, we disagree. Whether a trial

                                              9
       As noted in the court’s written decision, the jury found defendant guilty of second
degree murder on either an implied malice or natural and probable consequences theory.
The jury was instructed on both theories, and there is no indication in the record that the
jury relied on one, but not the other, in convicting defendant of second degree murder.
Accordingly, the jury was presented with one theory under which defendant could no
longer be convicted, making him potentially eligible for relief under Senate Bill 1437
(2017-2018 Reg. Sess.). (See Lee II, supra, 49 Cal.App.5th at p. 262 [elimination of
natural and probable consequences doctrine], review granted July 15, 2020, S262459; cf.
Chiu, supra, 59 Cal.4th at p. 167 [“[w]hen a trial court instructs a jury on two theories of
guilt, one of which was legally correct and one legally incorrect, reversal is required
unless there is a basis in the record to find the verdict was based on a valid ground”].)
       It was inappropriate at the section 1170.95, subdivision (c) stage for the trial court
to weigh the facts articulated in our previous appellate opinion and conclude beyond a
reasonable doubt that defendant was ineligible because the jury would have convicted
him on an implied malice theory even if not presented with the natural and probable
consequences theory. (Drayton, supra, 47 Cal.App.5th at p. 980 [the trial court’s
“authority to make determinations without conducting an evidentiary hearing pursuant to



court may consider the record of conviction in the first prima facie review under section
1170.95, subdivision (c) is before the California Supreme Court in Lewis, supra, 43
Cal.App.5th 1128, review granted March 18, 2020, S260598. Pending guidance from our
Supreme Court, we agree with the courts that have held it is proper for a trial court to
consider the record of conviction in determining whether the petitioner has made a prima
facie showing that he or she falls within the provisions of section 1170.95. (People v.
Tarkington, supra, 49 Cal.App.5th at pp. 908-909, review granted Aug. 12, 2020,
S263219; Lee II, supra, 49 Cal.App.5th at pp. 262-263, review granted July 15, 2020,
S262459 People v. Law (2020) 48 Cal.App.5th 811, 820-821, review granted July 8,
2020, S262490; People v. Edwards (2020) 48 Cal.App.5th 666, 673-674, review granted
July 8, 2020, S262481; People v. Torres, supra, 46 Cal.App.5th at pp. 1177-1178, review
granted June 24, 2020, S262011; Verdugo, supra, 44 Cal.App.5th at pp. 329-330, review
granted Mar. 18, 2020, S260493; Lewis, at pp. 1137-1138.)

                                             10
section 1170.95, subd. (d) is limited to readily ascertainable facts from the record (such
as the crime of conviction), rather than factfinding involving the weighing of evidence or
the exercise of discretion (such as determining whether the petitioner showed reckless
indifference to human life in the commission of the crime)”].) This is an inquiry the
court must conduct after issuing an order to show cause and holding an evidentiary
hearing under section 1170.95, subdivision (d). (Drayton, at pp. 980-981.) Accordingly,
we will reverse the judgment and direct the trial court to issue the order to show cause
concerning defendant’s petition.
                                      DISPOSITION
       The judgment is reversed. The trial court is directed to issue the order to show
cause on defendant’s section 1170.95 petition for resentencing and otherwise continue
with proceedings consistent therewith.



                                                        KRAUSE                , J.



We concur:



      RAYE                  , P. J.




      HOCH                  , J.




                                             11